Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submissions on 11/12/2019, 1/7/2020, and 6/15/2021 have been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Garza on 5/21/2021.  The application has been amended as follows: 
1.	(Currently Amended) A processor to:
execute a specialized branch instruction associated with coherence-based prediction, wherein coherence-based prediction comprises branch prediction based on one or more coherence operations, wherein each coherence operation comprises a request to maintain coherency among copies of data elements included in a plurality of processing engines of the processor, the specialized branch instruction including a first operand specifying a target address and a second operand specifying a snoop address; and
in response to an execution of the specialized branch instruction, populate a first entry of a tracking table based on the target address and the snoop address specified in the specialized branch instruction, the tracking table dedicated for coherence-based prediction. 

2.	The processor of claim 1, the processor to predict a direction of a second specialized branch instruction based on the first entry of the tracking table.

3.	The processor of claim 1, the specialized branch instruction including an identifier of a particular type of the specialized branch instruction, wherein the particular type is one of a plurality of types of specialized branch instructions associated with coherence-based prediction.

4.	The processor of claim 1, the processor to, in response to the execution of the specialized branch instruction:
populate a branch address field of the first entry with the target address specified by the first operand of the specialized branch instruction.

5.	The processor of claim 1, the processor to, in response to the execution of the specialized branch instruction:
populate a snoop address field of the tracking table entry with the snoop address specified by the second operand of the specialized branch instruction.

6.	The processor of claim 1, the processor to, in response to the execution of the specialized branch instruction:
access an architectural register identified by specified by the second operand of the specialized branch instruction; and
populate a snoop address field of the tracking table entry with an address stored in the architectural register.

7.	The processor of claim 1, the processor to, in response to the execution of the specialized branch instruction:
populate a bias field of the first entry with a bias value indicating a branch direction in the execution of the specialized branch instruction; and
populate a snoop hit field of the first entry to a negative hit indication.

8.	(Currently Amended) A method comprising:
executing, by a processor, a specialized branch instruction associated with coherence-based prediction, wherein coherence-based prediction comprises branch prediction based on one or more coherence operations, wherein each coherence operation comprises a request to maintain coherency among copies of data elements included in a plurality of processing engines of the processor, the specialized branch instruction including a first operand specifying a target address and a second operand specifying a snoop address; and
in response to an execution of the specialized branch instruction, populating a first entry of a tracking table based on the target address and the snoop address specified in the specialized branch instruction, the tracking table dedicated for coherence-based prediction. 

9.	The method of claim 8, comprising:
predicting a direction of a second specialized branch instruction based on the first entry of the tracking table.

10.	The method of claim 8, the specialized branch instruction including an identifier of a particular type of the specialized branch instruction, wherein the particular type is one of a plurality of types of specialized branch instructions associated with coherence-based prediction.

11.	The method of claim 8, comprising:
populating a branch address field of the first entry with the target address specified by the first operand of the specialized branch instruction.

12.	The method of claim 8, comprising:
populating a snoop address field of the tracking table entry with the snoop address specified by the second operand of the specialized branch instruction.

13.	The method of claim 8, comprising:
accessing an architectural register identified by specified by the second operand of the specialized branch instruction; and
populating a snoop address field of the tracking table entry with an address stored in the architectural register.

14.	The method of claim 8, comprising:
populating a bias field of the first entry with a bias value indicating a branch direction in the execution of the specialized branch instruction; and
populating a snoop hit field of the first entry to a negative hit indication.

15.	(Currently Amended) A system comprising:
a processor to:
execute a specialized branch instruction associated with coherence-based prediction, wherein coherence-based prediction comprises branch prediction based on one or more coherence operations, wherein each coherence operation comprises a request to maintain coherency among copies of data elements included in a plurality of processing engines of the processor, the specialized branch instruction including a first operand specifying a target address and a second operand specifying a snoop address; and
in response to an execution of the specialized branch instruction, populate a first entry of a tracking table based on the target address and the snoop address specified in the specialized branch instruction, the tracking table dedicated for coherence-based prediction; and 
a memory coupled to the processor.

16.	The system of claim 15, the processor to predict a direction of a second specialized branch instruction based on the first entry of the tracking table.

17.	The system of claim 15, the specialized branch instruction including an identifier of a particular type of the specialized branch instruction, wherein the particular type is one of a plurality of types of specialized branch instructions associated with coherence-based prediction.

18.	The system of claim 15, the processor to, in response to the execution of the specialized branch instruction:
populate a branch address field of the first entry with the target address specified by the first operand of the specialized branch instruction.

19.	The system of claim 15, the processor to, in response to the execution of the specialized branch instruction:
populate a snoop address field of the tracking table entry with the snoop address specified by the second operand of the specialized branch instruction.

20.	The system of claim 15, the processor to, in response to the execution of the specialized branch instruction:
access an architectural register identified by specified by the second operand of the specialized branch instruction; and
populate a snoop address field of the tracking table entry with an address stored in the architectural register.

21.	The system of claim 15, the processor to, in response to the execution of the specialized branch instruction:
populate a bias field of the first entry with a bias value indicating a branch direction in the execution of the specialized branch instruction; and
populate a snoop hit field of the first entry to a negative hit indication.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly teach branch prediction based on one or more coherence operations, wherein each coherence operation comprises a request to maintain coherency among copies of data elements included in a plurality of processing engines of the processor; in response to an execution of the branch instruction, populate a first entry of a tracking table based on the target address and the snoop address specified in the specialized branch instruction, the tracking table dedicated for coherence-based prediction in view of the rest of the limitations of claim 1. Similarly for claims 8 and 15. The closest prior art of record, US 2016/0092236, teaches speculative execution involving snoop and target address ([0050]) and related art 2017/0004084 teaches a general coherency system. However, none of the prior art teaches a branch based on coherency operations that has snoop and target addresses as claimed and such a combination, even assuming the details were all there, would not be obvious absent impermissible hindsight reconstruction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183